DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 22-23, the recitation “or (B) to generate a gas stream which is less powerful than in the second zone” renders the claim indefinite, since it is not clear where this less powerful gas stream is generated.  It appears that the claim (lines 22-23) should be amended to clearly recite that this less powerful gas stream is generated in the intermediate zone, for example by reciting “ or (B) to generate a gas stream in the intermediate zone which is less powerful than in the second zone” or alternatively “or (B) to generate a gas stream which is less powerful in the intermediate zone than in the second zone”.
the intermediate distance” in order to clarify the recited subject matter and to maintain consistency in claim terminology.
In claim 13, lines 13-14, the recitation “or (B) a gas stream is generated which is less powerful than in the second zone” renders the claim indefinite, since it is not clear where this less powerful gas stream is generated.  It appears that the claim (lines 13-14) should be amended to clearly recite that this less powerful gas stream is generated in the intermediate zone, for example by reciting “or (B) a gas stream is generated in the intermediate zone which is less powerful than in the second zone…”.
	In claim 18, lines 6-7, “in order to keep at least two yarn plugs situated on the cooling surface on the cooling surface in each zone” is confusing language. The repetition of the phrase “on the cooling surface” renders the subject matter indefinite, since the language is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahl et al (US 2007/0084580).
	Kahl et al disclose a cooling drum (suction roll 1) as in claim 18, comprising: a body (see body of suction roll 1; Figs. 1 and 3) which is rotatable with respect to an axis [0031] and has a sleeve (sleeve forming roll 1; see Fig. 3) on which a cooling surface (surface 7) is provided for cooling at least two yarn plugs supplied from a texturing unit (the surface is capable of being used for cooling yarn plugs; see Fig. 3; paras. 0033-0034);
wherein the cooling surface (7) is a flat and uninterrupted surface (see Fig. 3) comprising a first zone (a first strip 11; Fig. 3) and a second zone (a second strip 11; Fig. 3) which are permeable to gas to allow a gas stream to pass through (see para. 0031, 0034) in order to keep at least two yarn plugs situated on the cooling surface on the cooling surface in each zone (the drum of Kahl is capable of functioning as claimed; para. 0009, 0010-0011), and in that the first and the second zone (zones 11) are separated from one another by an intermediate zone (12) which is less permeable to 
	With respect to the recitation of the drum being a cooling drum for keeping yarn plugs on the cooling surface, and being a cooling drum “for a device for manufacturing crimped textile yarn”, these recitations are directed to the intended use of the claimed device and do not further distinguish the claimed structure from that of Kahl. The drum of Kahl has the claimed structure, including zones (at strips 11; Fig. 3) which are more permeable to gas, and an intermediate zone (12) which is less permeable to gas [0034]. The drum of Kahl is capable of being used for cooling yarns and is capable of functioning as claimed.
Regarding claim 19, the surface 7 disclosed by Kahl has a left hand region forming a “first zone” which includes six strips 11 and five strips 12 (see Fig. 3 and annotated figure below), and a right hand region forming a “second zone” which includes six strips 11 and five strips 12 (see Fig. 3 and annotated figure below). This “first zone” and “second zone” are shown in the annotated figure below. This indicated “first zone” and “second zone” have therebetween an intermediate zone, formed by the centermost strip 12 (see annotated figure below). The first zone and second zone indicated below are more permeable to gas than the intermediate zone (due to increased numbers of holes within the six strips 11) and the intermediate zone (center strip 12) is less permeable to gas due to a lesser number of holes therein, thus meeting claim 18. As shown in the annotated figure below, the first zone, second zone and intermediate zone of the cooling surface have a respective width according to the direction of the axis, with both the width of the first zone (comprising six strips 11 and 

    PNG
    media_image1.png
    451
    682
    media_image1.png
    Greyscale

Regarding claim 20, Kahl discloses the cooling surface comprises, at least in the first zone (one of the strips 11; Fig. 3) and in the second zone (another of the strips 11), a number of openings or perforations for the passage of a gas stream [0011, 0013, 0034], and in that the openings or perforations in the first and in the second zone are distributed according to two or more parallel position lines which extend at right angles to the direction of the axis (see Fig. 3).
	Regarding claim 21, Kahl discloses the first and the second zone of the cooling surface are separated from one another by the intermediate zone over at least part of the circumference of the cooling surface (see two strips 11, on each side of a strip 12, which form first and second zones 11 on each side of intermediate zone 12; Fig. 3 and see annotated figure below).

    PNG
    media_image2.png
    325
    682
    media_image2.png
    Greyscale

Regarding claim 22, Kahl discloses the first zone and the second zone of the cooling surface (see two strips 11 in Fig. 3) form a respective band (11) which extends over the circumference of the cooling surface and has a uniform width (see Fig. 3).
Regarding claim 23, Kahl discloses the openings in the first zone (one strip 11) and the openings in the second zone (other strip 11) of the cooling surface are distributed in each zone over two or more position lines which form closed contour lines on the cooling surface (holes within each zone 11 include aligned holes along two or more position lines forming closed contour lines as claimed; see holes within each strip 11 in Fig. 3).
Regarding claim 25, Kahl discloses the flat and uninterrupted surface (7) of the drum (1) lacks any raised or lowered portions that change a diameter of the flat and uninterrupted surface (see surface 7 in Fig. 3).


Allowable Subject Matter
Claims 1-17 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Applicant’s arguments as to these claims have been considered and are persuasive with respect to the prior art, as discussed below.

Response to Arguments
Rejections under 112(b):
Applicant’s arguments filed 07/29/2021 with respect to the rejection of claims 9 and 18 as indefinite in reciting the cooling surface of the cooling drum is a “flat and uninterrupted surface” has been considered and is persuasive.  This rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1 and 13 as indefinite with respect to the recitation of “or (B) to generate a gas stream which is less powerful than in the second zone” (claim 1) and “or (B) a gas stream is generated which is less powerful than in the second zone” (claim 13) are not persuasive.  The examiner maintains that the claims are indefinite because it is not clear where this less powerful gas stream is generated. It is suggested that claims 1 and 13 be amended to clearly recite that a gas stream is generated in the intermediate zone which is less powerful than in the second zone.  Please see suggested language in the 112(b) rejection set forth in this office action above.
Applicant’s arguments with respect to the rejection of claim 6 as indefinite is not persuasive. The amendment of claim 6 to recite “an intermediate space” does not the intermediate distance” in order to clarify the recited subject matter and to maintain consistency in claim terminology.

Rejections under 35 U.S.C. 102 and 103:
Applicant’s arguments filed 07/29/2021 with respect to the rejection of claims 18 and 20-23 as anticipated by Matthies have been fully considered and are persuasive.  Matthies does not disclose a cooling surface which is “flat and uninterrupted” as the scope of this language is understood within claim 18. Therefore, this rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kahl et al (US 2007/0084580).  Kahl et al disclose a drum which has the claimed structure, and anticipates claims 18-23 and 25, as set forth in the rejection above.
Applicant’s arguments with respect to the rejection of claims 1-17 as obvious over Kaulitzki in view of Matthies have been fully considered and are persuasive. This rejection has been withdrawn.  These claims are allowable over the prior art of record.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose drums having zones with differing permeabilities to gas as in claim 18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732